UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-10373) Exact name of registrant as specified in charter: TH Lee, Putnam Investment Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Francis J. McNamara III, Vice President Clerk and Chief Legal Officer One Post Office Square Boston, Massachusetts 02109 Copy to: John E. Baumgardner, Esq. Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004-2498 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: November 1, 2007 April 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Report from Fund Management Richard Weed Raymond Haddad Frederick Wynn As you may recall, TH Lee Putnam Emerging Opportunities Portfolio (the fund) has been in a process of liquidation since the final months of the previous fiscal year, which ended October 31, 2007. The proceeds of the initial liquidation of the funds readily tradable securities were distributed to shareholders in early November. At the time, this distribution represented about 63% of the funds net asset value. When the current fiscal year began, the funds remaining equity holdings were two former venture capital investments, CommVault Systems and Restore Medical . During the past six months we have found opportunities to sell down these positions. Although pricing conditions were challenging because of financial market instability and the lingering effects of the credit crisis, we took advantage of windows of opportunity when prices and trading volumes were relatively firm. In our view, it was more attractive to sell the positions at these times rather than wait, given that the current risk of recession could cause trading conditions to remain unstable. By the end of the fiscal period, the fund had completely sold its position in Restore Medical. The fund returned 27.55% at net asset value during the six-month period. After the end of the funds semiannual period, we completed selling the remaining position in CommVault. The fund is now preparing to make a final cash distribution of the funds assets to shareholders, which is expected to take place in the coming weeks. Please watch for additional communications about the distributions and consult your financial representative for more information. Thank you for your investment in TH Lee, Putnam Emerging Opportunities Portfolio. TH Lee, Putnam Emerging Opportunities Portfolio Semiannual Report April 30, 2008 1 RETURN FOR PERIODS ENDED APRIL 30, 2008 (unaudited) Russell 2500 TH Lee, Putnam Emerging Opportunities Portfolio NAV POP Growth Index 6 months 27.55% 30.62% 11.37% 1 year 21.96 25.28 3.56 3 years 10.99 6.28 38.76 Annual average 3.54 2.05 11.54 5 years 53.18 46.64 100.06 Annual average 8.90 7.96 14.88 Life of fund (since inception 7/30/01) 25.27 19.95 47.19 Annual average 3.39 2.73 5.89 Past performance does not indicate future results. Performance assumes reinvestment of distributions and does not account for taxes. More recent returns may be less or more than those shown. Investment returns will fluctuate, and you may have a gain or a loss when you sell your shares. Returns at public offering price (POP) reflect the highest applicable sales charge of 4.25% . Sales charges differ with the original purchase amount. The fund is currently closed to new investments. The Russell 2500 Growth Index is an unmanaged index of those companies in the small/mid-cap Russell 2500 Index chosen for their growth orientation. Indexes are not available for direct investment. For a portion of the period this fund limited expenses, without which returns would have been lower. 2 TH Lee, Putnam Emerging Opportunities Portfolio Semiannual Report April 30, 2008 The funds portfolio April 30, 2008 (Unaudited) Common stocks (29.4%)* SHARES VALUE Computers (29.4%) CommVault Systems, Inc.  417,222 $ 5,131,830 Total common stocks (cost $2,592,247) $ 5,131,830 Short-term Investments (68.8%)* (cost $12,006,267) SHARES VALUE Putnam Prime Money Market Fund (e) 12,006,267 $ 12,006,267 Total investments (cost $14,598,514) $ 17,138,097 * Percentages indicated are based on net assets of $17,451,659.  Non-income-producing security. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. The accompanying notes are an integral part of these financial statements. TH Lee, Putnam Emerging Opportunities Portfolio Semiannual Report April 30, 2008 3 Statement of assets and liabilities (liquidation basis) April 30, 2008 (Unaudited) Assets Investment in securities, at value (Note 1) Unaffiliated issuers (identified cost $2,592,247) $ 5,131,830 Affiliated issuers (identified cost $12,006,267) (Note 5) 12,006,267 Interest receivable 22,311 Receivable for securities sold 702,521 Total assets Liabilities Payable for investor servicing (Note 2) 38,213 Payable for custodian fees (Note 2) 14,831 Payable for trustee compensation and expenses (Note 2) 86,250 Payable for legal fees 190,875 Other accrued expenses 81,101 Total liabilities Net assets $ 17,451,659 Represented by Paid-in capital (10,000,000 unlimited shares authorized) (Note 1) $36,754,905 Distributions in excess of net investment income (Note 1) (26,243,353) Accumulated net realized gain on investments (Note 1) 4,400,524 Net unrealized appreciation of investments 2,539,583 Total  Representing net assets applicable to capital shares outstanding $ 17,451,659 Computation of net asset value Net asset value and redemption price per common share ($17,451,659 divided by 1,937,532 shares) $9.01 Offering price class common share (100/$95.75 of $9.01)* $9.41 * On single retail shares of less than $500,000. On sales of $500,000 or more, the offering price is reduced. The accompanying notes are an integral part of these financial statements. 4 TH Lee, Putnam Emerging Opportunities Portfolio Semiannual Report April 30, 2008 Statement of operations (liquidation basis) Six months ended April 30, 2008 (Unaudited) Investment income: Interest income from investment in affiliated issuer (Note 5) $ 185,473 Other income 5,723 Net investment income Net realized gain on investments (including net realized loss related to an affiliated issuer of $1,971,366) (Notes 1 and 3) 4,888,437 Net unrealized depreciation of investments during the period (11,503,837) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. TH Lee, Putnam Emerging Opportunities Portfolio Semiannual Report April 30, 2008 5 Statement of changes in net assets (liquidation basis) Six months ended Year ended April 30 October 31 2008* 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $ 191,196 $ (3,365,178) Net realized gain on investments 4,888,437 17,961,797 Net unrealized appreciation (depreciation) of investments (11,503,837) 1,615,180 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net realized short-term gain on investments (1,071,452) (653,931) Net realized long-term gain on investments (14,279,611) (3,216,230) Return of capital from cash liquidation (26,005,549)  Capital share transactions: Reinvestments in connection with distributions  3,449,045 Cost of shares repurchased  (13,107,098) Decrease from capital share transactions  (9,658,053) Total increase (decrease) in net assets Net assets Beginning of period 65,232,475 62,548,890 End of period $ 17,451,659 Number of fund shares Shares outstanding at beginning of period 1,937,532 2,248,878 Shares reinvested  123,049 Shares repurchased  (434,395) Shares outstanding at end of period 1,937,532 1,937,532 * Unaudited The accompanying notes are an integral part of these financial statements. 6 TH Lee, Putnam Emerging Opportunities Portfolio Semiannual Report April 30, 2008 Statement of cash flows (liquidation basis) For the six months ended April 30, 2008 (unaudited) Increase in cash Cash flows from operating activities: Net decrease in net assets from operations Adjustments to reconcile net decrease in net assets from operations to net cash used in operating activities: Proceeds from disposition of investment securities 11,779,875 Sale of short-term investment securities, net 34,311,005 Decrease in dividends and interest receivable 40,828 Decrease in payable for shareholder servicing fees (40,248) Decrease in payable for compensation of Manager (136,467) Decrease in payable for trustee fees (37,500) Decrease in incentive fee accrual (4,562,710) Decrease in payable for investor servicing and custody fees (27,049) Decrease in payable for administration services (8,353) Decrease in other accrued expenses (153,965) Net realized gain on investments (4,888,437) Net unrealized depreciation on investments during the period 11,503,837 Net cash provided by operating and investing activities Cash flows from financing activities: Cash distribution to shareholders paid (41,356,612) Net cash used in financing activities Net increase in cash  Cash balance, beginning of period  Cash balance, end of period $ The accompanying notes are an integral part of these financial statements. TH Lee, Putnam Emerging Opportunities Portfolio Semiannual Report April 30, 2008 7 Financial highlights (For a common share outstanding throughout the period) Per-share Six months ended** Year ended operating performance 4/30/08 10/31/07 10/31/06 10/31/05 10/31/04 10/31/03 (liquidation basis) (liquidation basis) Net asset value, beginning of period Investment operations: Net investment gain (loss)(a,b) .10 (1.61
